Exhibit THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”) PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “[XX]”. Contract Distribution Transformers 05-041D For: Newfoundland Power Inc. Maritime Electric Company Limited FortisAlberta Inc. FortisBC Inc. TABLE OF CONTENTS AGREEMENT SCHEDULE A – GENERAL CONDITIONS SCHEDULE B – STATEMENT OF WORK SCHEDULE C – PAYMENT FOR WORK SCHEDULE D – SAMPLE SUPPLIER PERFORMANCE EVALUATION FORM September 1, 2006 Distribution Transformers Newfoundland Power Inc. Agreement THIS AGREEMENT is made effective the 1st of September, 2006. BETWEEN: PIONEER TRANSFORMERS LTD. a corporation incorporated in 1995, having its head office in the City of Granby in the Province of Quebec. (hereinafter referred to as the “Supplier”) - and - NEWFOUNDLAND POWER INC., a corporation incorporated in Newfoundland, having its head office in the City of St. John’s in the Province of Newfoundland and Labrador. (hereinafter referred to as the “Utility”) - and - MARITIME ELECTRIC COMPANY, LIMITIED, a corporation incorporated in Prince Edward Island, having its head office in the City Charlottetown in the Province of Prince Edward Island. (hereinafter referred to as “the Utility”) - and - FORTISALBERTA INC., a corporation incorporated in Alberta, having its head office in the City of Calgary in the Province of Alberta. (hereinafter referred to as the “Utility”) - and - FORTISBC INC., a corporation incorporated by a special Act of the Legislature of the Province of British Columbia, having its head office in the City of Kelowna in the Province of British Columbia. (hereinafter referred to as the “Utility”) All together the Fortis companies are hereinafter referred to as the “Utilities.” WHEREAS: A.The Supplier is in the business of providing certain material supply services in Canada; B.The Utilities requires the provision of such material supply services for the purpose of completing the Work and the Supplier has agreed to provide such material supply services to the Utilities, and to do such other acts and things as are described in this Agreement upon the terms and conditions set forth below; September 1, 2006 Distribution Transformers 1 NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the respective covenants and agreements of the parties contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties covenant and agree as follows: TERM: The term of this agreement is from September 01, 2006 to December 31, 2007 with an option for renewal of thirty-six (36) months if mutually agreed upon in writing by each of the signatory parties. If extended, prices for January 1, 2008 to December 31, 2010 shipments will be subject to the Index Pricing as per “Schedule C — Payment for Work.” September 1, 2006 Distribution Transformers 2 Newfoundland Power Inc. Agreement ARTICLE 1 INTERPRETATION Definitions 1.1 In this Agreement: a) “Contract Price” means the price set forth in “Schedule C – Payment for Work” to this Agreement; b) “Material Supply Schedule” means the material supply schedule set forth in “Schedule B – Statement of Work” to this Agreement; c) “Effective Date” means the date first set forth above; d) “Services” means the services required to perform the Work as more fully described in “Schedule B – Statement of Work” to this Agreement; e) “Work” means the work set forth in “Schedule B – Statement of Work” to this Agreement;. 0 “Items” refers to the materials set forth in “Schedule C – Payment for Work” to this Agreement; g) “On Time Delivery” refers to the delivery of Items as per the criteria set forth in “Schedule B – Statement of Work” to this Agreement. h) “Release Schedule” means a form provided to the Supplier at the beginning of each month displaying the delivery requirements for the following six (6) months. Incorporation of Schedules 1.2 The following Schedules, annexed hereto, are incorporated in this Agreement and are deemed to be part hereof and any references to this Agreement shall mean this Agreement including such Schedules: Schedule A - General Conditions Schedule B - Statement of Work Schedule C – Payment for Work Schedule D – Sample Supplier Performance Evaluation Form In the even of a conflict or inconsistency between the terms of a Schedule and terms of the main body of this Agreement, the terms of the main body of this Agreement shall’ prevail. Governing Law September 1, 2006 Distribution Transformers 3 Newfoundland Power Inc. Agreement 1.3 This Agreement shall be governed by the laws of the Province in which the goods are used and the federal laws of Canada applicable therein. ARTICLE 2 SERVICES Services 2.1 Commencing on the Effective Date, the Supplier shall provide the Services to the Utilities in accordance with the Material supply Schedule and the General Conditions set forth in “Schedule A — General Conditions.” ARTICLE 3 PRICING AND PAYMENT Pricing and Payment 3.1 The Utilities shall pay the Supplier in accordance with “Schedule C- Payment for Work.” Changes in the Product 3.3 The Utilities shall have the right to order, at any time changes to the product. The Utilities shall identify and document in sufficient detail all such changes and request the time for completion of the changes. When changes to the product have been so identified and documented in sufficient detail, the Supplier shall promptly estimate the effect of such changes on the Contract Price, if any, and so notify the Utilities. Upon approval by both parties of the change in writing, this Agreement shall be deemed to have been amended to reflect the amended Contract Price and the time for completion. Unless a change has been agreed to in writing, there will not be any changes to the Contract Price. September 1, 2006 Distribution Transformers 4 Newfoundland Power Inc. Agreement IN WITNESS WHEREOF the parties have caused this Agreement to be executed by their duly authorized representatives as of September 1, 2006. SUPPLIER Per: /s/ Raymond Haddad Print Name: Raymond Haddad Title: V-P of Operations NEWFOUNDLAND POWER INC. Per: /s/ Karl Smith Print Name: Karl Smith Title: CEO MARITIME
